Citation Nr: 1100783	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-24 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the effective date for a temporary total rating for 
convalescence from left shoulder surgery should be extended 
beyond December 1, 2006.

2.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 30 percent disabling. 

3.  Entitlement to an increased rating for a right eye 
disability, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which granted a temporary total rating based on 
surgical or other treatment necessitating convalescence due to 
left shoulder surgery from August 10, 2006, to October 31, 2006, 
and denied increased ratings for a left shoulder disability and a 
right eye disability.  A July 2007 rating decision extended the 
temporary total rating through November 30, 2006.  However, as 
the Veteran has not indicated that the grant during the pendency 
of this appeal satisfies the benefit sought on appeal, the claim 
for an extension of a temporary total rating issue remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits of the claims can be reached.  

The Veteran was last afforded a VA examination to assess his left 
shoulder disability in May 2008 and he was last afforded a VA 
examination to assess his right eye disability in June 2008.  In 
a March 2009 statement, the Veteran requested new examinations 
and indicated that the symptoms of his left shoulder disability 
and right eye disability have increased.  Where there is evidence 
that a service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate the 
current degree of impairment, particularly if there is no 
additional medical evidence that addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Veteran indicated in a September 2010 phone 
call that he was scheduled for surgery on his left shoulder at VA 
in October 2010.  VA outpatient treatment reports dated through 
March 2010 have been associated with the claims file.  The VA 
records associated with the claims file reflect treatment for a 
left shoulder disability and a right eye disability.  Because 
there may be outstanding VA medical records that contain 
information pertinent to the Veteran's claims, an attempt to 
obtain such records should be made.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the Veteran's claim for an extension of a 
temporary total rating for his left shoulder surgery, the Board 
finds that claim is inextricably intertwined with the Veteran's 
pending claim for an increased rating for his left shoulder 
disability.   The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since March 2010.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected left 
shoulder disability.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner should review the 
claims and the report should note that 
review.  The rationale for all opinions 
should be provided.  The report should 
contain specific findings with respect to 
the following matters:

(a) Provide the range of motion of the 
left shoulder, expressed in degrees, 
and state whether there is any 
favorable or unfavorable ankylosis of 
the shoulder or instability of the 
left shoulder.  

(b) State whether pain significantly 
limits functional ability of the left 
shoulder during flare-ups or when the 
joint is used repeatedly over a period 
of time.  That determination should, 
if feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  The examiner should 
also specifically comment regarding 
loss of motion after repetitive 
movements and whether additional pain 
after repetitive movement would limit 
motion to the extent that the 
limitation is comparable to ankylosis.  
In determining whether there is 
additional limitation of function with 
repetitive use, the examiner should 
specifically consider the statements 
of the Veteran regarding his 
functional capacity, and the frequency 
of flare ups.  Finally, the examiner 
should express an opinion as to the 
relationship between the subjective 
complaints and the objective findings 
and discuss how the Veteran's 
disability impacts his daily 
activities of living.  

3.  Schedule the Veteran for an eye 
examination in order to determine the 
current severity of his service-connected 
right eye disability.  Specifically, the 
examiner should note the Veteran's 
corrected visual acuity in both eyes.  The 
examiner must review the claims file and 
should note that review in the examination 
report.  

4.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

